                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                           New York, NY 10007


                                                    June 21, 2021


BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                             Re: Shawana Harrington v. Comm’r of Soc. Sec.
                                 20 Civ. 9780 (RWL)
Dear Judge Lehrburger:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on June 22, 2021. We write respectfully to request, with the consent of plaintiff,
who is proceeding pro se, that the time to file the record be extended for 60 days, until August
23, 2021. The reason for this request is the Social Security Administration (“SSA”) needs more
time to prepare the record. SSA is struggling to keep up with a dramatic increase in the number
of newly filed Social Security cases while also facing the challenge of a remote work process
during the pandemic. Two prior adjournments have been granted in this case. We appreciate the
Court’s consideration of this request.

                                            Respectfully,

                                            AUDREY STRAUSS
                                            United States Attorney


                                     By:            s/ Susan D. Baird
                                            SUSAN D. BAIRD
                                            Assistant United States Attorney
                                            tel. (212) 637-2713
                                            Susan.Baird@usdoj.gov
                                                                                    Page 2


cc:   By Email and Mail

      Shawana M. Harrington
      1114 Morris Avenue, Apt. 6A
      Bronx, NY 10456

      Wendy.Heard@VNSNY.org




                                                   




7KH&OHUNRI&RXUWLVUHVSHFWIXOO\UHTXHVWHGWRPDLODFRS\RIWKLVRUGHUWRWKHSURVH3ODLQWLII
